DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/14/2021 Non-Final Office Action, claims 27-43 were pending. Claims 27-35 and 43 were rejected, while claims 36-42 were withdrawn.
In the Applicant’s 11/04/2021 Reply, claims 27 and 38 were amended. Claims 27 and 38 were amended, and claims 28 and 30-34 were canceled. 
Claims 27, 29, and 35-43 remain pending. 

Remarks and Amendments
	Claim 32 was rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant canceled claim 32, therefore, this rejection is withdrawn.
	Claims 27-34 and 43 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110201558A1:

    PNG
    media_image1.png
    378
    617
    media_image1.png
    Greyscale

	The Applicant amended claim 27 to limit the disease to be treated and/or prevented to retinal degenerative diseases and optic nerve degenerative diseases. However, this amendment does not negate the substance of the rejection, because the claim continues to recite “prevention,” which language is considered to indicate a patient population that does not yet have the recited disease. Accordingly, the claimed method continues to be met upon administration of the same compound of formula (I) to any patient population, including that listed in US20110201558A1. This rejection is maintained.
	Claim 35 was rejected under 35 U.S.C. 103 as being unpatentable over US20110201558A1 (published 08/18/2011):

    PNG
    media_image2.png
    693
    623
    media_image2.png
    Greyscale

	The Applicant amended claim 27 to limit the disease to be treated and/or prevented to retinal degenerative diseases and optic nerve degenerative diseases. However, this amendment does not negate the substance of the rejection, because the claim continues to recite “prevention,” which language is considered to indicate a patient population that does not yet have the recited disease. Accordingly, the claimed method continues to be met upon administration of the same compound of formula (I) to any patient population, including that listed in US20110201558A1. This rejection is maintained.




Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 29, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110201558A1.
Claims 27, 29, and 43 recite prevention of diseases, indicating the patient population is not limited to patients that have the recited diseases. For this reason, the claimed method is considered to be met by art reciting the same active step of administering a compound of formula (I) to a patient. 
US20110201558A1 describes a method for administering odd-numbered C5-C15 triglycerides to treat neurodegenerative neurodegenerative disorders, Alzheimer’s disease, senile dementia, vascular dimentias, Pick’s disease, Creutzfeldt-Jacobs disease, Parkinson’s disease, and aging . ([0012]-[0014]; claims 13, 20, 24). US20110201558A1 describes these triglycerides by the general formula, 
    PNG
    media_image3.png
    104
    81
    media_image3.png
    Greyscale
, wherein R1, R2, and R3 are esterified to the glycerol backbone and each independently fatty acids comprising 5 to 15 carbon atoms, including n-pentadecanoic acid as well as C5, C7, C9, C11, C13, and C15 fatty acids. ([0010]-[0015],[0038],[0039],[0060]; claims 2, 10, 23, 27). 
US20110201558A1 anticipates claims 27-34 and 43, because it describes a method for treating a neurodegenerative disease comprising administering an effective amount of a compound of formula (I), 
    PNG
    media_image4.png
    109
    98
    media_image4.png
    Greyscale
, wherein R1-R3 are –C(O)R4, wherein R4 is C5, C7, C9, C11, C13, or C15 alkyl.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US20110201558A1 (published 08/18/2011).
Claim 35 recites prevention of diseases, indicating the patient population is not limited to patients that have the recited diseases. For this reason, the claimed method is considered to be met by art reciting the same active step of administering a compound of formula (I) to a patient.
US20110201558A1 describes a method for administering odd-numbered C5-C15 triglycerides to treat neurodegenerative neurodegenerative disorders, Alzheimer’s disease, senile dementia, vascular dimentias, Pick’s disease, Creutzfeldt-Jacobs disease, Parkinson’s disease, and aging. ([0012]-[0014]; claims 13, 20, 24). US20110201558A1 describes these triglycerides by the general formula, 
    PNG
    media_image3.png
    104
    81
    media_image3.png
    Greyscale
, wherein R1, R2, and R3 are esterified to the glycerol backbone and each independently fatty acids comprising 5 to 15 carbon atoms, including n-pentadecanoic acid as well as C5, C7, C9, C11, C13, and C15 fatty acids. ([0010]-[0015],[0038],[0039],[0060] ; claims 2, 10, 23, 27). 
US20110201558A1 does not teach the range of claim 27, wherein the compound of formula (I) is administered in a dosage from 1 mg/d to 1000 mg/d. However, US20110201558A1 describes that the daily amount of composition may vary and suggests a dosage range between about 0.01% to 40+% of daily caloric intake ([0039]), where an example of 35% is as follows:

    PNG
    media_image5.png
    322
    564
    media_image5.png
    Greyscale

An average infant weighs about 3 kg, such that the dosage at 35% kcal is 3,000 to 12,000 mg. However, the range also includes a dosage that is 0.01% kcal which is about 0.86 to 3.42 mg for the average infant. Furthermore, US20110201558A1 exemplifies dosages comprising 8 mg of odd-chain fatty acid based compositions. ([0064]-[0067]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Relevant Art
	Hinton, et al., The New England Journal of Medicine, 316:485 (1986) reports that four of five patients with Alzherimer’s disease exhibit widespread axonal degeneration of the optic nerve. (Abstract). 
Moschos, et al., Current Alzheimer Research, 9:1 (2012) found that patients with Alzheimer’s disease experience a decrease in macular and retinal nerve fiber layer thickness, even without visual failure. (Abstract; p. 6, Conclusion). 
	Berisha, et al., IOVS, 48:2285 (2007) asserts evidence demonstrating patients with Alzheimer’s disease exhibit retinal abnormalities, including retinal nerve fiber layer loss, narrow veins, and decreased retinal blood flow. (p. 2285). 

Conclusion
Claims 27, 29, and 35-43 remain pending.
Claims 27, 29, 35, and 43 remain rejected.
Claims 36-42 remain withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655